Citation Nr: 1735994	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-13 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right wrist disability. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of fracture, left patella.

3.  Entitlement to a rating in excess of 10 percent for residuals of fracture, left patella.

4.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).

The Veteran appeared at a hearing before the undersigned in October 2016.  A transcript of the hearing is in the Veteran's file.

The issues of entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of fracture, left patella, entitlement to a rating in excess of 10 percent for residuals of fracture, left patella, and entitlement to a rating in excess of 10 percent for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right wrist disability was denied in a January 1970 rating decision; the Veteran did not perfect an appeal.

2.  The evidence submitted since the January 1970 rating decision, pertinent to the claim for service connection for a right wrist disability, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The January 1970 rating decision that denied the claim of entitlement to service connection for a right wrist disability is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Since the January 1970 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a right wrist disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his claim for entitlement to service connection for a right wrist disability. 

VA may reopen and review a previously denied claim if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

By way of history, the Veteran originally filed a claim of service connection for a right wrist disability in June 1969.  In January 1970, the AOJ denied the claim on the basis that there was no evidence of in-service injury to the Veteran's right wrist and that there was no evidence of a current right wrist disability.  The Veteran was notified of the decision by a January 1970 letter.  He did not initiate an appeal, nor was new and material evidence received within the appeal period.  As a result, the January 1970 rating decision is final.  38 U.S.C.A. § 7105 (c)(West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2016).

Prior to the January 1970 denial, the evidence of record included the Veteran's service treatment records and a December 1969 VA examination.

Since January 1970, the Veteran has submitted VA treatment records, lay statements by the Veteran and his representative, and has provided testimony before the Board in October 2016.

The Board finds that the evidence received since the January 1970 rating decision although new, is not material in that it does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record is cumulative of the evidence previously considered and there is no indication that the newly obtained evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  The Veteran's lay testimony from the October 2016 Board hearing merely describes his pain associated with his right wrist and his report of having injured his right wrist in service, evidence which was before the AOJ at the time of the January 1970 denial.  The Veteran did not report having received a diagnosis relating to his right wrist.  Moreover, additional VA treatment records provided do not indicate that the Veteran has been diagnosed or treated for any type of right wrist condition or disorder.  While this evidence is considered new because it was not of record and considered in the prior denial, it is not material to the Veteran's claim because it does not show a current disability.  In other words, the newly submitted evidence does not address an element of the claim that was previously lacking.  Thus, the Board finds that the new evidence is not material because it does not tend to substantiate a fact necessary to establish that the Veteran has a right wrist disability that was incurred in or aggravated in service.  Accordingly, having determined that new and material evidence has not been submitted, the Veteran's claim for service connection for a right wrist disability is not reopened. 


ORDER

New and material evidence not having been received, the Veteran's application to reopen the previously denied claim for entitlement to service connection for a right wrist disability is denied.


REMAND

Right Knee

A September 2010 x-ray of the knee shows moderate enthesopathy at the insertion of the quadriceps tendon on the patella.

A January 2012 VA treatment record shows that the Veteran presented with complaint of bilateral knee pain.  He believed that his joint pain began after a fall from the mezzanine in Vietnam when he sustained a fracture of his left leg.  Since that time, he has had persistent left and right knee with more pain in the left knee with ambulation and going up and down stairs.  He was also unable to ride his motorcycle when getting on from the right side.  He reported intermittent knee swelling.

During the Veteran's October 2016 Board hearing, he testified that when he fell out of a mezzanine about 20 feet in the air in service, he remembered landing on his knees and from there, both knees were killing him.  He related that one knee was placed in a cast, and while the other was not, he has had pain ever since then.  He stated that the pain was predominantly on his left leg, so that was what he concentrated on; however, his right knee has been getting progressively worse since service.

The Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for a right knee disability.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Left Knee and Lumbar Spine 

The Veteran's last VA examination of his left knee and lumbar spine disabilities was in August 2013, over three years ago.  During his October 2016 hearing, the Veteran testified that his left knee and lumbar spine disabilities had gotten worse since that examination.  Consequently, the Board finds that a remand is necessary in order to obtain another VA examination in order to adequately assess the current severity of the Veteran's left knee and lumbar spine disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records and associate them with the virtual claims file.


2. Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to determine whether any right knee disability is related to service or in the alternative, secondary to his service-connected left knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should indicate any right knee disabilities found, to include any arthritic conditions thereof.  The examiner should determine whether:

a) It is at least as likely as not (50 percent probability or more) that any right knee disability had its onset in service or is otherwise the result of a disease or injury in service, to include his in-service fall.

b) It is at least as likely as not (50 percent or greater probability) that any right knee disability was either (a) caused by; or (b) aggravated by the Veteran's service-connected left knee disability, to specifically include any abnormal/antalgic gait and/or abnormal weightbearing as a result of the left knee disability.

If aggravation is found, the examiner must attempt to establish a baseline level of severity of his right knee disability prior to aggravation by the service-connected left knee disability.

The examiner must provide a clear rationale for the opinion proffered.


3. Schedule the Veteran for a VA examination with an appropriate medical professional so as to determine the current severity of his left knee and lumbar spine disabilities.  

Full range of motion testing must be performed.  The left knee and lumbar spine disabilities must be tested for pain in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings must be reported in detail and all opinions must be accompanied by a clear rationale.

4. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


